Citation Nr: 0635229	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  95-27 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for reflex sympathetic dystrophy of the left hand, to include 
on an extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1).  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from October 1962 to 
September 1964.

The present matters initially came before the Board of 
Veterans' Appeals (Board) on appeal of September 1994 and 
February 2003 rating decisions.

In the September 1994 rating decision, the RO, inter alia, 
denied the veteran's claim for benefits pursuant to 38 C.F.R. 
§ 4.30, based on the need for convalescence.  The veteran 
filed a notice of disagreement (NOD) in June 1995, and the RO 
issued a statement of the case (SOC) in July 1995.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in August 1995.  In September 
1995, the veteran testified during a hearing before RO 
personnel; a transcript of that hearing is of record.

In September 2001, the Board remanded to the RO the veteran's 
claim for benefits, pursuant to 38 C.F.R. § 4.30, for further 
action; thereafter, the RO returned the claims file to the 
Board.  [Parenthetically, it is noted that the RO has 
assigned multiple periods of temporary total ratings during 
the period on appeal, May 13, 1993, to July 6, 1995.  
Temporary total ratings were assigned from May 13, 1993, 
through June 30, 1993; from September 13, 1993, through 
December 31, 1993; from February 25, 1994, through March 31, 
1994; from July 15, 1994, through August 31, 1994, and from 
March 8, 1995, through May 31, 1995.  The veteran contended 
that the temporary total rating should be continued 
throughout the entire period.]  In a February 2005 decision, 
the Board denied the veteran's claim for an extension of a 
temporary total rating, pursuant to 38 C.F.R. § 4.30, for 
convalescent purposes, between May 13, 1993, and July 6, 1995 
(beyond the periods, during that timeframe, for which a total 
rating had already been assigned).  Hence, the paragraph 30 
benefits issue has been addressed, and is no longer in 
appellate status.

The February 2003 rating decision addressed the remaining 
issues on appeal, including those set forth on the title 
page, the veteran filed an NOD in April 2003, and the RO 
issued an SOC in May 2003.  The veteran filed a substantive 
appeal (via a VA Form 9) in June 2003.  In February 2004, the 
veteran testified during a videoconference hearing before the 
undersigned Veterans Law Judge; a transcript of that hearing 
is of record.

The Board notes that, in his April 2003 NOD, the veteran 
disagreed with the effective date assigned for his grant of 
service connection for reflex sympathetic dystrophy of the 
left hand, and, in the May 2003 SOC, the RO listed, as one of 
the issues on appeal, a claim for an earlier effective date 
for the grant of service connection for reflex sympathetic 
dystrophy of the left hand.  However, the veteran's June 2003 
VA Form 9 included no references to the earlier effective 
date claim, and the veteran did not check the box indicating 
that he wished to appeal all the issues noted in the SOC.  
The veteran also did not assert, during his February 2004 
Board hearing, that the effective date issue was among those 
appealed.  In the February 2005 decision, the Board also 
denied service connection for a low back disability, claimed 
as secondary to service-connected residuals of a laceration 
of the left 4th finger with amputation, and granted service 
connection for a depressive disorder, as secondary to 
service-connected residuals of a laceration of the left 4th 
finger with amputation.  The latter award was implemented in 
an April 2005 rating decision issued in May 2005, at which 
time an initial 30 percent disability rating was assigned.  
In a May 2006 rating decision, the initial 30 percent rating 
was confirmed and in a contemporaneously issued supplemental 
statement of the case (SSOC) the initial 10 percent rating of 
reflex sympathetic dystrophy of the left hand also was 
confirmed.  Under these circumstances, the Board finds that 
the appeal is limited now only to the two issues listed on 
the title page.

As a final preliminary matter, the Board notes that, during 
the February 2004 hearing, the veteran and his representative 
indicated that one of the issues on appeal was service 
connection for a low back disability, both on a direct basis 
and secondary to the veteran's service-connected left 4th 
finger disability.  As the RO and the Board have only 
adjudicated the issue of service connection for a low back 
disorder on a secondary basis, the Board again refers to the 
RO a claim for service connection for a low back disability 
on a primary (or, direct) basis, to the RO for appropriate 
action.

For the reasons expressed below, the claims for an initial 
rating greater than 10 percent for reflex sympathetic 
dystrophy of the left hand and for a TDIU are, again, being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further action on the remaining claims on appeal is 
warranted, even though such action will, regrettably, further 
delay an appellate decision on these claims.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

In the February 2005 remand, the Board noted that, because of 
the Board's grant of service connection for a depressive 
disorder, the subsequent assignment of an initial disability 
rating for that disability, in addition to a possible 
increase in the initial rating assigned for the veteran's 
service-connected reflex sympathetic dystrophy of the left 
hand, could effect the veteran's claim for a TDIU on appeal.  
Therefore, the Board found that these issues were 
inextricably intertwined with the claim on appeal for a TDIU.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  As resolution of the assigned 
rating by the RO for the Board's grant of service connection 
for a depressive disorder, and any possible increased rating 
for reflex sympathetic dystrophy of the left hand, could well 
impact the claim on appeal for a TDIU, these issues should be 
considered together. 

As noted above, in an April 2005 rating decision, VA 
implemented the service-connection award for the veteran's 
depressive disorder and assigned an initial 30 percent 
rating, effective February 23, 1998.  The veteran did not 
appeal this rating decision and it became final.  38 C.F.R. 
§ 20.1103 (2006).  Subsequently, in May 2006, VA issued an 
SSOC confirming the initial rating of 10 percent for reflex 
sympathetic dystrophy of the left hand and denial of a TDIU.  
In the February 2005 remand instructions, VA's adjudication 
of the remaining claims was to include consideration of 
whether the criteria for invoking the procedures for 
assignment of a higher rating on an extra-schedular basis, 
pursuant to the provisions of 38 C.F.R. § 3.321, were met; 
however, the SSOC did not include discussion of whether 
referral of the claims for an extra-schedular consideration 
was warranted.  

The Board's instruction was based upon VA psychiatric 
examination reports, which reflected an examiner's opinion 
that 40 percent to 50 percent of the veteran's psychiatric 
problems were related to his left hand disability, which 
included both his service-connected left 4th finger 
amputation and reflex sympathetic dystrophy (in an April 1998 
VA psychiatric examination report), and another examiner's 
opinion that the veteran suffered from major depression 
related to his "medical condition" (in a June 1999 VA 
psychiatric examination report).  The June 1999 VA examiner 
added that, since the veteran's tendons in the left hand came 
apart and doctors were unable to repair his left finger (in 
March 1995), he has had problems with his left hand and has 
constant pain that radiates to the upper arm and the lower 
back, all secondary to the veteran's service-connected in-
service injury, which rendered the veteran totally disabled 
and unable to work.  A subsequent April 2003 psychiatric 
examination report from Saint Vincent Health Center, an 
examination conducted by the same examiner who conducted the 
June 1999 VA examination, reflects a diagnosis of organic 
affective disorder and major depression.  In the examiner's 
opinion, it was as likely as not that the veteran's 
depressive disorder started early in service, and that his 
current condition was related to what happened to him in 
service.  

The Board's remand also was based on the veteran's report in 
his April 1998 VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability), that he had 
completed high school, but had no higher education or 
additionally completed training.  The report of a June 1998 
VA examination notes that the veteran could probably be 
employable for a job in which he was not required to do any 
lifting above thirty pounds.  It was indicated that the 
veteran would have problems with employment where he had to 
use two hands, or if he had to perform fine, repetitive 
procedures.

A November 1998 Social Security Administration (SSA) 
disability determination notes findings that the veteran 
could perform no more than sedentary work and thus he was 
incapable of resuming his former employment.  He was also 
found to be limited and unable to lift or carry more than 10 
pounds or stand or walk for prolonged periods.  Furthermore, 
given the veteran's education history, age, his skilled work 
background, and the lack of any other transferable work 
skills, the veteran was found disabled for purposes of SSA 
benefits.  Besides the veteran's left 4th finger disability, 
the SSA decision also notes consideration of the veteran's 
disabilities associated with his low back, hip, and pain 
radiating into his left leg.

The report of a June 1999 VA examination includes a notation 
that the veteran was not receiving SSA benefits because he 
had become employed, working as a truck driver.  The veteran 
also related that he would probably go back on SSA benefits 
because he was unable to drive the particular truck he had 
been assigned to drive.  He also reported that he had 
attempted to go back to school to study computer drafting, 
but was unable to concentrate and had to quit.

An April 2003 statement from the veteran (NOD) reflects his 
report that he did apply for employment, and for the 15 or so 
resumes he sent out, he only ever heard back from one 
company, which was a year or two later.  According to the 
veteran, the company, MIC Bearing in Jamestown, New York, did 
grant him an interview but he was not offered a job he 
believed due to his left hand injuries.

Following the Board's February 2005 remand, during a January 
2006 VA neurological disorders examination, the veteran 
complained of continuous phantom pain in the left 4th finger 
and chronic pain, averaging in intensity at 5 to 10, on a 
pain scale of 1 to 10, which sometimes kept him up at night.  
Because of this, he explained that his fine tuning was off 
causing him to drop glasses at times and to have trouble 
buttoning his clothes.  The veteran added that a direct hit 
to the left hand would increase and aggravate the pain and 
that repetitive action -- flexion, extension and lateral 
bending -- might have a tendency to aggravate the pain from a 
5 to a 7.  Electromyographic (EMG) studies continued to show 
some suggestion of external sensory neuropathy.  

On a contemporaneous VA mental disorders examination, the 
examiner opined that the psychiatric diagnostic label was 
confusing and was not entirely accurate and that it should be 
collapsed into a diagnosis of Adjustment Disorder with 
Depressed Mood, secondary to the amputation of the left ring 
finger.  Although the veteran dropped psychiatric treatment 
in May 1998, he resumed it in March 1999 and has continued up 
to the present.  He periodically uses the drop-in center and 
also sees a VA social worker on an every 4-to-6-week basis 
for individual therapy, and one of the psychiatrists, or 
nurse practitioners, every 4 to 6 months for medication 
management (he is taking Zoloft regularly).  The veteran 
complained of problems with sleeping, depression, 
irritability, sadness, and difficulties with concentration 
and focusing.  Formerly, the veteran worked for some 15 years 
as a maintenance mechanic and millwright until 1993, at which 
time, he became unemployed because of the difficulties 
associated with his left hand and later on with his back.  

After a mental status evaluation, the overall clinical 
impression was one of Adjustment Disorder with Depressed 
Mood, moderately severe, secondary to multiple life 
stressors, only one of which is the loss of his left ring 
finger with a related reflex sympathetic dystrophy.  His 
Global Assessment of Functioning (GAF) score was 
approximately 60.  This GAF score was with specific reference 
to the depression associated with the veteran's service-
connected left hand condition.  The examiner added that, were 
one to take into account depression and distress associated 
with other factors in his life, the GAF score would have to 
be lowered.  In a September 2006 appellant's post-remand 
brief, the veteran's representative noted that the September 
2005 examination request asked that the VA examiner describe 
the extent of any functional impairment due to the veteran's 
service-connected left hand condition, and how this 
disability impacts his physical and sedentary employment, and 
that the psychiatric examiner provide an opinion as to the 
veteran's employability, due to his major depression.  But 
this was not done by either of the January 2006 VA examiners.  
Finally, as noted earlier, the SSOC does not reflect 
consideration of whether the criteria for invoking the 
procedures for assignment of a higher rating on an extra-
schedular basis, pursuant to the provisions of 38 C.F.R. 
§ 3.321.  

Accordingly, these matters are hereby remanded to the RO, via 
the AMC, for the following action:

1.  The VA should forward the claims file 
to a VA neurologist and either a 
psychologist or a psychiatrist 
(preferably, the January 2006 examiners, 
if available) to obtain a consensus 
medical opinion addressing the nature of 
the veteran's service-connected left hand 
and psychiatric disabilities on his 
employability-that is, how his left hand 
disability, in conjunction with his 
psychiatric disability, impacts his 
physical abilities and sedentary 
employment.  

The examiners should provide a complete 
rationale for the opinion expressed in a 
printed (typewritten) report.  

The RO should only arrange for the 
veteran to undergo further examination if 
the physicians are unable to provide the 
requested opinion without examining the 
veteran. 

2.  To help avoid any future remand, the 
RO must ensure that the requested 
development has been completed in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
VA should readjudicate the claims for a 
higher initial rating and a TDIU, on the 
merits, in light of all pertinent 
evidence and legal authority, to include 
pursuant to the provisions of 38 C.F.R. 
§ 3.321..

4.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and 
further develop the veteran's claims; it is not the Board's 
intent to imply whether the benefit requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he and his representative may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


